STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

DIXON       WALLACE               MCMAKIN                                                      NO.      2021       CW     1247

VERSUS


BOARD       OF        SUPERVISORS                OF
LOUISIANA              STATE           UNIVERSITY
AND      AGRICULTURAL                    AND
MECHANICAL              COLLEGE,               THOMAS
C.    GALLIGAN,                 JR.,      PRESIDENT
OF    LOUISIANA                 STATE                                                           JANUARY           21,     2022
UNIVERSITY,                ET      AL.




In    Re:             Dixon            Wallace         McMakin,         applying         for    supervisory writs,
                      19th             Judicial            District        Court,        Parish        of       East         Baton
                      Rouge,             No.     709240.




BEFORE:               GUIDRY,             HOLDRIDGE,          AND    CHUT2,        JJ.


         WRIT           GRANTED.                The        district        court'    s     September               13,        2021
judgment              denying              plaintiff/ relator,                   Dixon         Wallace          McMakin' s,
request           for      a      writ         of mandamus         on     the    basis     that mandamus                  relief
it not an available remedy,                                   is   vacated.        A person           may    seek        a   writ
of     mandamus                 against          a     records       custodian           which        has       denied        the
right       to        obtain           access         to   public       records.         See    La.     R. S.      44: 35( A);
Misita           v.    St.        Tammany Parish Government,                         2018- 1595 (           La.     App.       1st
Cir.        9/    11/ 19),               286     So. 3d       440,        writ     denied,            2019- 01877 (           La.
1/ 28/ 20),            291        So. 3d        1060;       Hatcher       v.     Rouse,        2016- 0666 (         La.      App.
4th      Cir.         2/   1/     17),         211     So. 3d      431,     writ     denied,           2017- 0427 (           La.
4/ 24/    17),        221         So. 3d        66;    Bixby v.         Arnold,      2019- 0477 (           La.                4th
                                                                                                                    App.
Cir.      12/ 5/ 19),              287     So. 3d       43.


                                                                   JMG
                                                                   GH

                                                                   WRC




COURT       OF APPEAL,                   FIRST        CIRCUIT




         lot

       DEPUTY
                 FOR
                       fL?4RaKOF
                             E'
                           THE      COURT
                                               COURT